    Case 3:17-cr-00381-PGS Document 34 Filed 10/08/20 Page 1 of 7 PageID: 110



NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,
                                                      Crim. Action No.: 3:17-cr-00381 (PGS)
              v.
                                                                MEMORANDUM
 SHAUN GWALTNEY,                                                 AND ORDER

              Defendant.



       This matter comes before the Court on Defendant Shaun Gwaltney’s (“Defendant” or

“Gwaltney”) motion for compassionate release pursuant to the First Step Act, 18 U.S.C.            §
3582(c)(1)(A). (ECF No. 29). Gwaltney, a prisoner serving a term of 72 months’ imprisonment

at FCI Fairton, is seeking compassionate release on the grounds that his medical conditions (severe

obesity, diabetes, and high cholesterol) put him at high risk for severe illness and/or death if he

were to contract coronavirus (“COVID-19”). The Court heard oral argument on August 5, 2020.

For the reasons stated below, Gwaltney’s motion is denied.

                                                I.

       Gwaltney is a thirty-five-year-old inmate at FCI Fairton in New Jersey.        After being

arrested by state authorities on February 25, 2017, Gwaltney was arrested on May 30, 2017 on the

federal charge of being a felon in the possession of a firearm. (Moving Br. at 2, ECF No. 29-1).

Gwaltney pleaded guilty to being a felon in possession of a firearm, in violation of 18 U.S.C.   §
922(g)(1). (See Application for Permission to Enter Plea of Guilty, ECF No. 18). On January 11,

2018, this Court sentenced Gwaltney to a term of 72 months’ imprisonment and a term of 3 years’

supervised release. (See Judgment, ECF No. 26).
    Case 3:17-cr-00381-PGS Document 34 Filed 10/08/20 Page 2 of 7 PageID: 111



        The government concedes that Gwaltney’s obesity, high cholesterol and Type 2 Diabetes

Mellitus constitute extraordinary and compelling reasons warranting his release from custody in

light of COVID-l 9, though his conditions are being managed by medication (atorvastatin and

metformin).

        At the time that this motion was filed on June 12, 2020, Gwaltney had served

approximately twenty months of his sentence, and his projected release date is late January 2023.

        The incidence rate of COVID-l 9 at Fairton fluctuates. In early May 2020, it increased

from one staff member to sixteen inmates and three staff personnel within two weeks (ECF 29 at

70). By mid-June 2020, the rate of incidence climbed:

        Active Cases: 8 out of a population of 978 inmates

        Recovered:     97 inmates and 7 staff (104)

       Deaths:         0

(ECF No. 31 at 104). As of September 16, 2020, the incidence of COVID-19 at Fairton has

remained about the same:

       Active Cases: 7 (4 inmates, 3 staff)

       Recovered:      99 inmates and 7 staff (106)

       Deaths:         0

COVID-]9 Coronavirus, Fed. Bureau of Prisons, www.bop.gov/coronavirus (last visited

September 16, 2020).

       The living conditions at Fairton during the pandemic are mediocre.          According to

Gwaltney, he co-habitats with two other inmates in a single cell with one sink and toilet. In

addition, social distancing is not maintained. (ECF No. 29-1 at 71).




                                                2
    Case 3:17-cr-00381-PGS Document 34 Filed 10/08/20 Page 3 of 7 PageID: 112



         In his present motion, Gwaltney seeks to modify his sentence to time served, or to modify

the unserved portion of his sentence to supervised release with additional conditions such as home

confinement, in light of his high-risk status. Gwaltney avers that such relief may be provided

under the First Step Act, 18 U.S.C.       § 3582(c)(l)(A).
                                                        II.

        Ordinarily, a district court has limited authority to modify a previously imposed sentence.

Dillon v. United States, 560 U.S. 817, 825 (2010). Recently, the First Step Act amended 18 U.S.C.

§ 3582(c)(1)(A) and broadened that authority by allowing inmates to move the Court for a
reduction in sentence for extraordinary and compelling reasons after exhausting the administrative

remedies. See United States v. Alexander, No. CV 19-32 (FLW), 2020 WL 2507778, at *5 (D.N.J.

May 15, 2020).! That provision is known as the compassionate release statute.

        Under the First Step Act, if a motion is timely filed by the defendant, then a court “may

reduce the term of imprisonment (and may impose a term of probation or supervised release with

or without conditions that does not exceed the unserved portion of the original term of

imprisonment).” 18 U.S.C.        § 3582(c)(1)(A). To do so, the Court must find (1) that there are
“extraordinary and compelling reasons” that warrant a reduction; (2) the reduction would be

“consistent with applicable policy statements issued by the Sentencing Commission” as well as

the Court’s independent assessment; and (3) it considers the sentencing factors set forth in                 §
3553(a), as applicable. United States v. Brown, No. CR 07-19 (RBK), 2020 WL 2466081, at *2

(D.N.J. May 13, 2020) (citation omitted). Accordingly, a defendant seeking a reduction in his

sentence under the First Step Act “bears the burden” of proving that extraordinary and compelling




Because the parties agree that Gwaltney exhausted his administrative remedies, it is not discussed herein.

                                                         3
    Case 3:17-cr-00381-PGS Document 34 Filed 10/08/20 Page 4 of 7 PageID: 113




reasons exist to justify compassionate release. United States v. Sellers, No. CR 10-434 (RMB),

2020 WL 1972862, at *1 (D.N.J. Apr. 24, 2020) (citing 18 U.S.C.     § 3582(c)(1)(A)).
                                                III.

       Congress did not define the term “compelling and extraordinary reasons” within the First

Step Act, but, instead, directed the U.S. Sentencing Commission to “describe what should be

considered extraordinary and compelling reasons for sentence reduction, including the criteria to

be applied and a list of specific examples.” 28 U.S.C.        § 994(t). Although the Sentencing
Commission has not updated its Policy Statement since the passage of the First Step Act in 2018,

the present Policy Statement provides useful guidance for district courts in identifying

extraordinary and compelling reasons for a defendant’s eligibility for compassionate release. See

Alexander, 2020 WL 2507778, at *3; United States v. Rodriguez, No. 2:03-CR-00271-AB-1, 2020

WL 1627331, at *4 (E.D. Pa. Apr. 1, 2020); see also U.S. Sentencing Guidelines Manual

(“U.S.S.G.”),   § 1B1.3 cmt. n.1 (U.S. Sent’g Comm’n 2018).
       The Sentencing Commission’s Policy Statement provides that a defendant may

demonstrate extraordinary and compelling reasons for compassionate release based on: (1) the

medical condition of the defendant; (2) the age of the defendant; (3) the defendant’s family

circumstances; or (4) for “other reasons.” U.S.S.G.    § 1B1.13 cmt. n.1. Pertinent to the present
motion, a defendant may show extraordinary and compelling reasons for release based on his

medical conditions where:

                (i)    The defendant is suffering from a terminal illness (i.e., a
                       serious and advanced illness with an end of life trajectory)
                       ..;[or]

                (ii)   The defendant is: (I) suffering from a serious physical or
                       medical condition; (II) suffering from a serious functional
                       or cognitive impairment, or (III) experiencing deteriorating
                       physical or mental health because of the aging process, that


                                                 4
        Case 3:17-cr-00381-PGS Document 34 Filed 10/08/20 Page 5 of 7 PageID: 114



                           substantially diminishes the ability of the defendant to
                           provide self-care within the environment of a correctional
                           facility and from which he or she is not expected to
                           recover.

    Id. cmt. 11.1(A). A defendant must generally demonstrate that his medical conditions fall into one

    of those categories in order “to carry his burden for proving he merits compassionate release.” See

    United States v. Rodriguez-Orejuela, No. 03-CR-20774, 2020 WL 2050434, at *7 (S.D. Fla. Apr.

    28, 2020) (collecting cases).

           According to the Third Circuit, “the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594, 597 (3d

Cir. 2020). Rather, “the Court must conduct a highly individualized inquiry of this Defendant to

determine whether COVID-19 in conjunction with his alleged underlying medical conditions

constitutes an extraordinary and compelling reason for release.” United States v. Catanzarite, No.

CR 18-0362 (ES), 2020 WL 2786927, at *3 (D.N.J. May 29, 2020)

           Here, as mentioned above, the Government concedes that Gwaltney suffers from severe

obesity, high cholesterol, and Type 2 diabetes mellitus2 which place him at a greater risk of

complication from COVID-19; and the conditions of sharing facilities at Fairton may be

aggravating that risk. As such, Gwaltney has met his burden under the First Step Act to warrant

his release.




2
 According to CDC guidelines, people of any age who suffer from obesity and/or Type 2 diabetes mellitus are at
increased risk of severe illness from COVID-19. People with Certain Medical Conditions, CDC,
https ://www.cdc.gov/coronavirus/20 I 9-ncov/need-extra-precautions/peop Je-with-med cal—cond itionsiitm I (last
visited Oct. 6, 2020).

                                                         5
    Case 3:17-cr-00381-PGS Document 34 Filed 10/08/20 Page 6 of 7 PageID: 115




       The Court’s analysis does not stop there. In addition, the Court must also determine

whether Gwaltney’s motion for compassionate release may be appropriately granted in

consideration of the sentencing factors set forth under 18 U.S.C.   §   3553(a). See generally United

States v. Pawlowski, 967 F.3d 327, 331 (3d cir. 2020); see also United States v. Miranda, No.

3:16-CR-128-(VAB)-1, 2020 WL 2124604, at *4 (D.        Conn. May 5, 2020).
       Gwaltney amassed fourteen criminal history points (criminal history category VI) based

on four prior felony drug convictions, and he acknowledged that he was, at one time, a member of

the Bloods Street Gang Piru set (Presentence Report,   ¶ 60).   At the time of sentencing, the Court

had varied down from 77-96 range to 72 months (six years) in order to recognize his personal

achievements; however, Gwaltney’s long string of criminal conduct requires specific deterrence.

In addition, this substantial sentence acts as general deterrence to felons and gang members from

possessing a firearm.

       As such, the sentencing factors weigh against compassionate release due to the nature of

Gwaltney’s criminal history. Although he espouses that he has been rehabilitated through his

relationship with his daughter and his prior employer’s job offer, specific and general deterrence

is mandated due to his criminal history.




                                                6
    Case 3:17-cr-00381-PGS Document 34 Filed 10/08/20 Page 7 of 7 PageID: 116



                                             ORDER

       THIS MATTER having come before the Court on Defendant Shaun Gwaltney’s

(“Defendant”) Motion for Compassionate Release, (ECF No. 29); and the Court having considered

the submissions of the parties, and for good cause shown; and for all of the foregoing reasons,

       IT IS on this/n day of October, 2020,

       ORDERED that Defendant’s motion for compassionate release, (ECF No. 29), is denied.




                                             PETER G. SHERIDAN, U.S.D.J.




                                                7
